Case: 11-51015     Document: 00511915352         Page: 1     Date Filed: 07/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2012
                                     No. 11-51015
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAMON RICO ROJO, also known as Raul Gonzalez-Rojo, also known as Ramon
Rico-Rojo, also known as Raul Gonzalez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1329-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Ramon Rico Rojo appeals the concurrent 41-month within-guideline
sentences he received following his guilty plea to illegal reentry into the United
States after deportation and improper use of another’s passport. Rojo argues
that his total sentence is greater than necessary to meet the sentencing goals of
18 U.S.C. § 3553(a). He specifically contends that the district court erred in not
granting his request for a sentencing variance because it did not consider his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51015    Document: 00511915352      Page: 2    Date Filed: 07/10/2012

                                  No. 11-51015

benign reasons for illegally reentering the country or his argument that the
Sentencing Guidelines overstated his criminal history.
      We review sentences for reasonableness in light of the sentencing factors
in § 3553(a). United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.
2009). First, we consider whether the district court committed a significant
procedural error. Gall v. United States, 552 U.S. 38, 49-51 (2007). If there is no
error or the error is harmless, we review the substantive reasonableness of the
sentence imposed for an abuse of discretion. Id. at 51; United States v. Delgado-
Martinez, 564 F.3d 750, 753 (5th Cir. 2009).
      To the extent that Rojo raises a procedural reasonableness argument by
asserting that the district court did not consider all of the § 3553(a) factors, the
argument is without merit given that the record reveals that the district court
did consider all of the sentencing factors. Although the district court did not
expressly state that it had considered the § 3553(a) sentencing factors, a
mechanical recitation of the § 3553(a) factors was not necessary. See United
States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).
      Furthermore, when reviewing the reasonableness of a sentence within a
properly calculated guideline range, we generally will infer that the district
court considered all of the fair sentencing factors set forth in the Sentencing
Guidelines. United States v. Mares, 402 F.3d at 511, 519 (5th Cir. 2005). The
record reflects that the district court considered Rojo’s arguments for mitigating
his sentence, as well as the § 3553(a) factors, but implicitly overruled his
arguments and concluded that a within-guidelines sentence was “reasonable”
considering the circumstances of the case. See United States v. Rodriguez, 523
F.3d 519, 525 (5th Cir. 2008). Accordingly, we decline Rojo’s invitation to
reweigh the § 3553(a) factors because “the sentencing judge is in a superior
position to find facts and judge their import under § 3553(a) with respect to a
particular defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir. 2008).

                                         2
   Case: 11-51015    Document: 00511915352      Page: 3    Date Filed: 07/10/2012

                                  No. 11-51015

      Furthermore, Rojo’s 41-month sentence, which is at the bottom of the
guideline range, is presumed reasonable.         See United States v. Cisneros-
Gutierrez, 517 F.3d 751, 766 (5th Cir. 2008). His general disagreement with the
propriety of his sentence and the district court’s weighing of the § 3553(a) factors
are insufficient to rebut the presumption of reasonableness that attaches to a
within-guidelines sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010); United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Rojo has not demonstrated that the district court abused its discretion by
sentencing him to a within-guidelines prison term. See Gall, 552 U.S. at 51.
Accordingly, the judgment of the district court is AFFIRMED.




                                         3